Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10872446 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Instant Application is nearly identical to the beginning of U.S. Patent No. 10872446 B2, claim 1.

The following is a claim comparison of claim 1 of the Instant Application and claim 1 of U.S. Patent No. 10872446 B2.

Instant App # 17129611
US Patent 10872446 B2   App # 16844983
1. a data visualization system, comprising: 
at least one processor; and 


obtain data comprising a set of records, where each record has a plurality of data dimensions; 

identify a target dimension in the plurality of data dimensions; 

generate a set of ranking metrics reflecting the impact of non-target dimensions in the plurality of data dimensions to the target dimension; 

calculate a set of correlation coefficients reflecting the degree of statistical correlation between each dimension in the plurality of data dimensions; 

generate a set of visualization parameters based on the set of ranking metrics and the set of correlation coefficients; and 

render a visualization of the target dimension and at least one non-target dimension.

at least one processor; and 


obtain data comprising a set of records, where each record has a plurality of data dimensions; 

identify a target dimension in the plurality of data dimensions; 

generate a set of ranking metrics reflecting 
impact of non-target dimensions in the plurality of data dimensions to the target dimension; 

calculate a set of correlation coefficients reflecting a degree of statistical correlation between each dimension in the plurality of data dimensions; 

generate a set of visualization parameters based on the set of ranking metrics and the set of correlation coefficients; 

render a visualization of the target dimension and at least one non-target dimension;

identify a plurality of split points on X, Y, and Z axes of the visualization using a shallow decision tree such that the visualization is split into regions; and 

generate a description of the visualization describing at least one region using a natural language processing method.



Therefore, the applicants’ claim 1 is not patentably distinct from claim 1 of U.S. Patent No. 10872446 B2.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10621762 B2 in view of Djorgovski et al. (“Djorgovski”, US Pre-Grant Publication 20170092008 A1) and Anwar (US Patent 6750864 B1).  Although the conflicting claims are not identical, they are not patentably calculate a set of correlation coefficients reflecting the degree of statistical correlation between each dimension in the plurality of data dimensions and render a visualization of the target dimension and at least one non-target dimension.

The following is a claim comparison of claim 1 of the Instant Application and claim 1 of U.S. Patent No. 10621762 B2.

Instant App # 17129611
US Patent 10621762 B2   App # 16133631
1. a data visualization system, comprising: 
at least one processor; and 


a memory comprising a data visualization application, where the data visualization application directs the at least one processor to:

obtain data comprising a set of records, where each record has a plurality of data dimensions; 






identify a target dimension in the plurality of data dimensions; 

generate a set of ranking metrics reflecting the impact of non-target dimensions in the plurality of data dimensions to the target dimension; 

calculate a set of correlation coefficients reflecting the degree of statistical correlation between each dimension in the plurality of data dimensions; 

generate a set of visualization parameters based on the set of ranking metrics and the set of correlation coefficients; and 




































render a visualization of the target dimension and at least one non-target dimension.

at least one central processing unit (CPU);
at least one graphics processing unit (GPU); and 

C1:a memory comprising a data visualization application, where the data visualization application directs the at least one CPU to: 

C1:obtain data comprising a set of records, where each record has at least three data dimensions;

C3: The data visualization system of claim 1, wherein to generate the at least one mapping, the data visualization application further directs the at least one processor CPU to: 

C3: identify a target dimension from the at least three data dimensions; 

C3: calculate ranking metrics reflecting the impact of the non-target dimensions on the target dimension; 

C3: calculate correlation coefficients reflecting to what degree the remaining dimensions are correlated; and 

C3: generate the set of visualization parameters based on the ranking metrics and the correlation coefficients.

C1: store the obtained data in a table structure, where each record is represented by a row in the 

C1: generate at least one mapping from the at least three data dimensions to a set of visualization dimensions, where the mapping comprises a set of visualization parameters assigned to each column in the table structure, where each visualization parameter in the set of visualization parameters describes how an arbitrary value in the column should be visualized; 

C1: generate a data structure using the at least one generic processing module, where the data structure comprises: 

C1: a first list comprising the locations of points in a set of unrendered points, where each unrendered point is located in 3D space and represents values in at least one record; and 

C1: a second list comprising visualization information describing how to render a set of 3D objects, where each 3D object is centered around a respective unrendered point in the set of unrendered points, based on the visualization parameters; 

C1: provide the at least one GPU with the data structure: and 

C1: render the 3D objects in a virtual 3D environment in accordance with the corresponding visualization information of the second list centered at the corresponding locations of the first list using the at least one GPU and the data structure, where the at least one GPU renders the 3D objects in parallel.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10621762 B2 in view of Djorgovski et al. (“Djorgovski”, US Pre-Grant Publication 20170092008 A1) and Anwar (US Patent 6750864 B1).  
calculate a set of correlation coefficients reflecting the degree of statistical correlation between each dimension in the plurality of data dimensions (Djorgovski [0129] recommends specific data dimensions to map based on importance ordering techniques including correlation-based feature selection.) and 
render a visualization of the target dimension and at least one non-target dimension.  (Anwar (column 26 lines 59-67) evaluates all valid combinations to determine the best cross-tab construct to present to the user.  Anwar (Figs. 39-44c) illustrates rendering cross-tab constructs.)

Claims 1 and 3 of U.S. Patent No. 10621762 B2 otherwise recite identical limitations as the applicants’ claims to obtain data comprising a set of records, where each record has a plurality of data dimensions, identify a target dimension in the plurality of data dimensions, generate a set of ranking metrics reflecting the impact of non-target dimensions in the plurality of data dimensions to the target dimension, generate a set of visualization parameters based on the set of ranking metrics and the set of correlation coefficients.

Therefore, the Applicants’ claim is not patentably distinct from claims 1 and 3 of U.S. Patent No. 10621762 B2.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 recites the limitation "the degree" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  “The degree” is not rejected under 35 USC 112(B) because interpretation of “the degree” has little ambiguity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski et al. (“Djorgovski”, US Pre-Grant Publication 20170092008 A1), in view of Anwar (US Patent 6750864 B1).

Regarding claim 1, Djorgovski discloses a data visualization system (Djorgovski Abstract), comprising: 
at least one processor (Djorgovski Fig. 7 (702)); and 
a memory comprising a data visualization application (Djorgovski Fig. 7 (704), (710)), where the data visualization application directs the at least one processor to:
obtain data comprising a set of records, where each record has a plurality of data dimensions (Djorgovski [0010] discloses datasets indicating spatial coordinates or visible properties such as color.  Anwar (Abstract) discloses variable values in records.); 
identify a target dimension in the plurality of data dimensions (Djorgovski [0030] identifies a target feature.  The feature selection process utilizes univariate feature selection [0127], wherein univariate is interpreted as observations on only a single attribute (dimension).); 
generate a set of ranking metrics reflecting the impact of non-target dimensions in the plurality of data dimensions to the target dimension (Djorgovski [0030] determines the importance (ranking) of at least a subset of multiple data dimensions to the target feature.  Djorgovski [0128] produces an importance ordering of ;
calculate a set of correlation coefficients reflecting the degree of statistical correlation between each dimension in the plurality of data dimensions. (Djorgovski [0129] recommends specific data dimensions to map based on importance ordering techniques including correlation-based feature selection.)

Djorgovski per se does not describe generate a set of visualization parameters based on the set of ranking metrics and the set of correlation coefficients; and 
render a visualization of the target dimension and at least one non-target dimension.
However, these features are well known in the art as taught by Anwar. For example, Anwar discloses generate a set of visualization parameters based on the set of ranking metrics and the set of correlation coefficients (Djorgovski [0129] recommends specific data dimensions to map based on importance (ranking) ordering techniques including correlation-based feature selection.  Anwar (141-143) produces a multidimensional cross-tab to identify useful cross-tabs.  A result of a numerical calculation (visualization parameter) produces a positive or negative value.  Positive indicates a strong relationship and negative indicates a weak relationship.  Anwar (162) displays cross-tabs based on a cut-off value.); and 
render a visualization of the target dimension and at least one non-target dimension.  (Anwar (column 26 lines 59-67) evaluates all valid combinations to 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Djorgovski’s system for data visualization with Anwar’s system to improve display, visualization and manipulation of multi-dimensional data because with Anwar’s system, instructions (to identify information of interest) can be any set of instructions that can limit the dimensions of the resulting cross-tab (column 26 lines 59-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613